               Case 2:19-cv-00642-JCC Document 1 Filed 05/01/19 Page 1 of 4



 1   Douglas M. Lash, WSBA #48531
     McKENZIE ROTHWELL BARLOW
 2     & COUGHRAN, P.S.
     1325 Fourth Ave Suite 910
 3   Seattle, WA 98101
     Telephone: (206) 224-9900
 4   Facsimile: (206) 224-9820
     E-mail: douglasm@mrbclaw.com
 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9
     BOARDS OF TRUSTEES OF THE
10   LOCAL 191 I.B.E.W. HEALTH AND
     WELFARE TRUST FUND; LOCAL 191
11   I.B.E.W. MONEY PURCHASE PLAN;
     NORTHWEST WASHINGTON                              NO.
12   ELECTRICAL INDUSTRY JOINT
     APPRENTICESHIP & TRAINING                         COMPLAINT FOR BREACH OF
13   TRUST; NATIONAL ELECTRICAL                        COLLECTIVE BARGAINING
     BENEFIT FUND; LABOR                               AGREEMENT
14   MANAGEMENT COOPERATION
     COMMITTEE FUND; DISTRICT NO. 9
15   PENSION PLAN; and I.B.E.W. LOCAL
     191,
16
                            Plaintiffs,
17
             v.
18
     DBE ELECTRIC, INC., Washington
19   corporation, UBI No. 602952513,
     Contractor’s Registration No.
20   DBEELEI912PM,

21                          Defendant.

22           For their complaint, plaintiffs allege as follows:



     COMPLAINT FOR BREACH OF COLLECTIVE                              McKENZIE ROTHWELL BARLOW
                                                                            & COUGHRAN, P.S.
     BARGAINING AGREEMENT – 1                                         1325 FOURTH AVE, SUITE 910
                                                                           SEATTLE, WA 98101
                                                                              (206) 224-9900
      5300 136 ud301203
               Case 2:19-cv-00642-JCC Document 1 Filed 05/01/19 Page 2 of 4



 1                                       I. PARTIES & JURISDICTION

 2           1.           Plaintiffs are the Boards of Trustees of the Local 191 I.B.E.W. Health and

 3   Welfare Trust Fund, the Local 191 I.B.E.W. Money Purchase Plan, the Northwest

 4   Washington Electrical Industry Joint Apprenticeship and Training Trust, the National

 5   Electrical Benefit Fund, Labor Management Cooperation and Committee Fund, and District

 6   No. 9 Pension Plan (collectively, “Trust Funds”).

 7           2.           The Trust Funds are joint labor-management trust funds under Section 302(c)

 8   of the Labor Management Relations Act (“the Act”), 29 U.S.C. § 186(c) and the Employee

 9   Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1001 et. seq as amended. The

10   Trust Funds bring this action pursuant to sections 502(a)(3) and 515 of ERISA, 29 U.S.C.

11   §§1132(a)(3) and 1145.

12           3.           I.B.E.W. Local 191 is a Washington-based employee organization as defined

13   by the Act. Local 191 is the exclusive collective bargaining representative on behalf of

14   certain employees of DBE Electric Inc. (hereafter “DBE Electric”) residing in the State of

15   Washington.

16           4.           DBE Electric is engaged in business within the jurisdiction of this Court, and

17   such business affects commerce within the meaning of Section 301(a) of the Act.

18           5.           DBE Electric is a Washington corporation engaged in business as an electrical

19   contractor with its principal offices located at 16626 SE Lake Holm Road, Auburn, WA

20   98092-5962.

21           6.           Jurisdiction over defendant is conferred by Section 301(a) of the Act and

22   Sections 502(g)(2) and 515 of ERISA. 29 U.S.C. §§1132(g)(2) and 1145.



     COMPLAINT FOR BREACH OF COLLECTIVE                                         McKENZIE ROTHWELL BARLOW
                                                                                       & COUGHRAN, P.S.
     BARGAINING AGREEMENT – 2                                                    1325 FOURTH AVE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5300 136 ud301203
               Case 2:19-cv-00642-JCC Document 1 Filed 05/01/19 Page 3 of 4



 1           7.           This court has subject matter jurisdiction pursuant to Section 502(a)(3) of

 2   ERISA, 29 U.S.C. 1132(a)(3).

 3                                                  II. VENUE

 4           8.           The Trust Funds are administered in King County, Washington.

 5           9.           Pursuant to Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2), venue is

 6   appropriate in the Division of Seattle, King County, Washington.

 7           III. FIRST CAUSE OF ACTION: BREACH OF COLLECTIVE BARGAINING
                                       AGREEMENT
 8

 9           10.          Plaintiffs re-allege the facts set forth in paragraphs 1 through 9 above as if

10   stated fully herein, and further allege as follows:

11           11.          At all times material, DBE Electric was signatory to a collective bargaining

12   agreement (“CBA”) with the Trust Funds and the applicable Trust Agreements which were

13   incorporated therein by reference.

14           12.          The CBA and Trust Agreements require DBE Electric to make contributions to

15   the plaintiffs on behalf of covered employees.

16           13.          At all material times, DBE Electric has employed employees for whom

17   employee benefit contributions or withheld wages are due under the CBA.

18           14.          At all material times, DBE Electric has failed and/or refused to timely make

19   required monthly contributions for such employees to the Trust Funds for the January 2014

20   through March 2018 audit period.

21           15.          DBE Electric owes the Trust Funds $15,449.31 in contributions for the January

22   2014 through March 2018 audit period.



     COMPLAINT FOR BREACH OF COLLECTIVE                                         McKENZIE ROTHWELL BARLOW
                                                                                       & COUGHRAN, P.S.
     BARGAINING AGREEMENT – 3                                                    1325 FOURTH AVE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                         (206) 224-9900
      5300 136 ud301203
               Case 2:19-cv-00642-JCC Document 1 Filed 05/01/19 Page 4 of 4



 1           16.          Under the terms of the Trust Agreements creating the trust funds and ERISA

 2   §502(g)(2), DBE Electric is obligated to pay liquidated damages, interest, reasonable

 3   attorney’s fees, and costs and expenses of suit to be determined upon motions at trial.

 4           17.          DBE Electric owes $1,411.02 in liquidated damages and $3,740.05 in interest

 5   for the January 2014 through March 2018 audit period.

 6                                          IV. PRAYER FOR RELIEF

 7           Plaintiffs pray for judgment as follows:

 8           A.           For judgment against DBE Electric, Inc. for $15,449.31 in contributions for the

 9                        January 2014 through March 2018 audit period;

10           B.           For judgment against DBE Electric, Inc. $1,411.02 in liquidated damages and

11                        $3,740.05 in interest for the January 2014 through March 2018 audit period;

12           C.           For judgment against DBE Electric, Inc. for reasonable attorney fees and costs,

13                        and expenses of suit; and

14           D.           For such other and further relief as this court deems just and equitable.

15
             DATED this 1st day of May, 2019.
16
                                                          /s/ Douglas M. Lash
17                                                       Douglas M. Lash, WSBA # 48531
                                                         McKENZIE ROTHWELL BARLOW
18                                                       & COUGHRAN, P.S.
                                                         Attorneys for the Plaintiffs
19

20

21

22



     COMPLAINT FOR BREACH OF COLLECTIVE                                            McKENZIE ROTHWELL BARLOW
                                                                                          & COUGHRAN, P.S.
     BARGAINING AGREEMENT – 4                                                       1325 FOURTH AVE, SUITE 910
                                                                                         SEATTLE, WA 98101
                                                                                            (206) 224-9900
      5300 136 ud301203
